The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasanmascheff et al. (US 2010/0232622).
	Regarding claims 1 and 20, Kasanmascheff discloses a hearing device 8 (e.g., a hearing aid) configured to play sound into an ear canal 7 of a user.  See figures 2-4, for example.  The hearing device 8, comprising:  at least one input transducer 17 for picking up sound 11 at the at least one input transducer 17 from a sound field around the hearing device and providing corresponding at least one electric input signal representing the sound 11; an analog-to-digital converter (ADC) for converting the at least one electric input signal to a digitized signal represented by discrete samples as claimed (note:  element 18 is a recursive filter, which is a digital filter (see para. 0065), and thus an ADC is inherent to convert the analog signal output by transducer 17 into a digital signal for processing by the recursive filter 18); a processor 18/19 for processing the converted at least one electric input signal to a processed signal; and an output transducer 16 for converting an electric signal including the processed signal to an acoustic signal.  A forward signal path of the hearing device is defined from an acoustic input to the at least one input transducer 17 to an acoustic output of the output transducer 16 having a forward signal propagation delay of the hearing device 8 (note:  signal delay is inherently introduced by components of the signal path including the input transducer 17, the processor 18/19, and the output transducer 16).  The hearing device further comprises a compensation unit 18/19 (see figs. 2-3) for at least partially 
	Regarding claim 2, the compensation unit 18/19 is configured to predict (estimate) the directly propagated sound based on a linear or non-linear prediction algorithm or a combination of a linear and a non-linear prediction algorithm.  See para. 0063, regarding “in order to calculate the compensation sound signal from the microphone signal, the microphone signal is filtered by way of a filter 18 of the hearing device 8 such that it has the same spectral properties in the above-mentioned spectral band as the interference sound 12”.  See also, para. 0065, regarding that “the filter 18 is a recursive, linear filter”.
	Regarding claim 3, the compensation unit 18/19 is configured to predict (estimate) the directly propagated sound based on a linear combination of a current and a number of past samples of the electric input signal, or a processed version thereof, using corresponding weights or a using a non-linear function.  See para. 0077-0078, regarding weighting.  See also, switching between filters 29a-29d (para. 0079-0080; fig. 4) which is considered using a non-linear function of the compensation unit 18/19.
	Regarding claim 4, the hearing device 8 further includes a memory wherein parameters of relevance for the prediction of the directly propagated sound can be permanently and/or temporarily stored and accessed by the processor and/or by the compensation unit 18/19.  See para. 0080, regarding “different sets of coefficients, which represent the filters 29a to 29d, are stored in a table”.  See also, para. 0088.
	Regarding claim 5, the compensation unit 18/19 makes the determination as claimed in an off-line procedure.  See figure 5, and para. 0087.

	Regarding claim 7, the compensation unit 18/19 makes the determination as claimed using an optimization procedure using a cost function.  See para. 0081, regarding “restriction to a relatively narrow spectral band” which is “accepted here that the compensation operates sub-optimally in other frequency ranges”… “this, however, is not perceived by the user,” which is considered an optimization procedure using a cost function.  See also, para. 0068-0069.
	Regarding claim 9, the hearing device 8 includes a time to time frequency conversion unit for providing a time-domain input signal in a frequency sub-band representation.  See fig. 4, and para. 0074-0079.  See also, para. 0068-0069.
Regarding claim 10, the compensation unit 8 is configured to minimize a prediction (estimate) error, which is weighted as a function of time and/or frequency.  See para. 0068-0069.  
Regarding claim 11, the hearing device 8 is configured to execute the prediction (estimate) algorithm only in selected frequency bands.  See para. 0068-0069.
Regarding claim 12, an onset detector identifies transients in the electric input signal and to provide an onset control signal in dependent thereof, wherein the compensation unit is configured to limit or override the currently predicted (estimate) value of the directly propagated sound whenever the onset control signal indicates that a transient has been detected.  See para. 0068-0069, and para. 0074-0079, regarding detecting “weight the information received by the band pass filters … with an auditory curve of a user such that the subjective volume perception of the user is taken into account for the individual spectral bands…” (para. 0078).
Regarding claims 14 and 17, the compensation unit 18/19 is configured to predict the discrete samples in dependence of a delay of the compensation unit as claimed.  See para. 0065, regarding “filter 18 is a recursive, linear filter.  It is consequently possible to provide a necessary group delay time of the filter in a specific spectral band.”  See also, para. 0071.

	Regarding claim 16, the compensation unit 18/19 is configured to predict (estimate) the discrete samples which are the claimed time in the future.  Note:  after prediction (estimate), the compensation unit delays the noise cancelling branch the predicted (estimated) delay time according to transform function H.’  See fig. 3, para. 0071.
	Regarding claim 18, the hearing device 8 includes frequency-shaping of a transfer function representing the direct acoustic propagation path.  See para. 0070-0071.  See also, figure 3.
	Regarding claim 19, the hearing device 8 is configured to control parameters of the prediction algorithm in dependence on detected own voice, such that the hearing device copes differently with external sounds compared to sound from the user’s mouth.  Note:  external sounds include frequencies which are not “selected by the power meter 25, because the user of the hearing device has a poor hearing ability in this spectral band” (para. 0078).  See also, para. 0068-0069.

Claims 1-12, 14, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elmedyb et al. (WO 2018/141557 A1).
	Regarding claims 1 and 20, Elmedyb discloses a hearing device 500 (e.g., a hearing aid) configured to play sound into an ear canal of a user (see page 1, lines 6-12).  See figure 5, for example.  The hearing device 500, comprising:  at least one input transducer 501 for picking up sound at the at least one input transducer 501 from a sound field around the hearing device 500 and providing corresponding at least one electric input signal representing the sound; an analog-to-digital converter 502 for converting the at least one electric input signal to a digitized signal represented by discrete samples as claimed; a processor 505 for processing the converted at least one electric input signal to a processed signal; and an output transducer 508 for converting an electric signal including the processed signal to an acoustic signal.  A forward signal path of the hearing device 500 is defined from an acoustic input to the at least one input transducer 501 to an acoustic output of the output transducer 508 having a forward signal propagation delay of the hearing device 501 (see page 16, lines 15-19, which recite that “group delay [is] 
	Regarding claim 2, the compensation unit 503/504/506 is configured to predict (estimate) the directly propagated sound based on a linear or non-linear prediction algorithm or a combination of a linear and a non-linear prediction algorithm.  See page 17, lines 24-28, regarding “the direct transmission gain may be determined by initially measuring an in-situ loop gain, subsequently selecting an effective vent parameter based on identification of a simulation model of the hearing aid system, which best approximates the measured in-situ loop gain, and finally determining the direct transmission gain using the simulation model with the selected effective vent parameter”.
	Regarding claim 3, the compensation unit 503/504/506 is configured to predict (estimate) the directly propagated sound based on a linear combination of a current and a number of past samples of the electric input signal, or a processed version thereof, using corresponding weights or a using a non-linear function.  Note:  the AD converter 502 outputs a linear combination of current and past samples of the electric input signal by which the compensation unit is configured to predict (estimate) the directly propagated sound as claimed.

	Regarding claims 6 and 8, the compensation unit 503/504/506 makes the determination as claimed during use of the hearing device, e.g., while a user is wearing and using the hearing device (see, for example, col. 18, lines 27-30, and col. 19, lines 20-22).
	Regarding claim 7, the compensation unit 503/504/506 makes the determination as claimed using an optimization procedure using a cost function.  See col. 17, lines 11-15, regarding “relative complex processing required to determine the direct transmission gain may be carried out in an external device”.
	Regarding claim 9, the hearing device 500 includes a time to time frequency conversion unit 505 for providing a time-domain input signal in a frequency sub-band representation.  See page 16, lines 10-12, regarding “digital signal processor 505 that is configured to apply a frequency dependent gain that is adapted to suppress noise or alleviate a hearing deficit of an individual wearing the hearing audio system or both”.  
Regarding claim 10, the compensation unit 503/504/506 is configured to minimize a prediction (estimate) error, which is weighted as a function of at least time (e.g., delay).  See col. 16, lines 13-15.

Regarding claim 12, an onset detector identifies transients in the electric input signal and to provide an onset control signal in dependent thereof, wherein the compensation unit is configured to limit or override the currently predicted (estimate) value of the directly propagated sound whenever the onset control signal indicates that a transient has been detected.  See page 19, line 27, through col. 20, line 2, regarding “the active noise cancelling branch is activated in response to a sound environment classification determining that the noise is primarily in the low frequency range and of a magnitude that makes is impossible to suppress the noise sufficiently even if the low frequency bands are shut down.  This may be done simply by investigating if the sound pressure at a given frequency is above a given threshold.”  See also page 19, lines 20-22, regarding activating active noise cancelling branch only in response to an effective vent size exceeding a threshold.
Regarding claims 14 and 17, the compensation unit 503/504/506 is configured to predict the discrete samples in dependence of a delay of the compensation unit as claimed.  See col. 16, lines 14-19.
	Regarding claim 16, the compensation unit 503/504/506 is configured to predict (estimate) the discrete samples which are the claimed time in the future.  Note:  after prediction (estimate), the compensation unit delays the noise cancelling branch the predicted (estimated) delay time.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over either of Kasanmascheff et al. (US 2010/0232622) or Elmedyb et al. (WO 2018/141557 A1), as respectively applied to claim 1 above, in further view of Tiefenau et al. (US 2018/0376258).
Either Kasanmascheff or Elmedyb, as respectively applied to claim 1 above, discloses the invention as claimed, but fails to specifically teach that the hearing device further includes at least two input transducers (e.g., microphones) corresponding to at least two electric input signals and a beamformer filtering unit for providing a spatially filtered signal based on the at least two electric input signals.  Tiefenau discloses a hearing device including at least two input transducers 8, 12 (e.g., microphones) corresponding to at least two electric input signals 10, 18 and a beamformer filtering unit 14 for providing a spatially filtered signal based on the at least two electric input signals 10, 18 (see figure 1), in the same field of endeavor, for the purpose of improving the usability of the hearing device in especially noisy environments by utilizing beamforming to better detect a useful signal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify either Kasanmascheff or Elmedyb, in view of Tiefenau, such that the hearing device further includes at least two input transducers (e.g., microphones) corresponding to at least two electric input signals and a beamformer filtering unit for providing a spatially filtered signal based on the at least two electric input signals.  A practitioner in the art would have been motivated to do this for the purpose of improving the usability of the hearing device in especially noisy environments by using beamforming to better detect a useful signal.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pan et al. discloses a digital feed-forward active noise control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
February 22, 2021